Citation Nr: 0938075	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-26 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hammer 
toes.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for a nervous 
condition, claimed as posttraumatic stress disorder (PTSD), 
anxiety, and panic attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2006, a Statement of the Case (SOC) was furnished on 
the following issues: (1) entitlement to a compensable 
evaluation for left ear hearing loss; (2) service connection 
for shortness of breath; (3) service connection for food 
poisoning; (4) service connection for bilateral hammer toes; 
(5) service connection for shell fragment wound to the left 
leg; (6) service connection for nose bleeds; (7) service 
connection for a skin condition; (8) service connection for 
weight gain and loss; (9) service connection for vision loss; 
and (10) service connection for a nervous condition, claimed 
as PTSD, anxiety and panic attacks.  In July 2006, the 
Veteran filed a Form 9, indicating that he wanted to appeal 
all issues on the SOC.

In August 2007, the RO furnished a Supplemental Statement of 
the Case (SSOC) addressing the 10 listed issues.  Thereafter, 
in September 2007, the Veteran submitted a Form 9 indicating 
that he was only appealing issues numbered 1, 4, 5, 7 and 10.  
As the Veteran has clearly expressed his intent to continue 
his appeal as to these issues only, the remaining issues are 
considered withdrawn.  See 38 C.F.R. § 20.204 (2008).  

In November 2007, the RO granted service connection for shell 
fragment wound of the left lower leg.  As this issue was 
granted, it is no longer for consideration by the Board.  

Additionally, in the December 2007 SSOC, the RO indicated 
that service connection had been established for right ear 
hearing loss and that the noncompensable evaluation was 
continued.  (This was reflected on the code sheet associated 
with the November 2007 rating decision.)  As such, the issue 
has been rephrased from left ear hearing loss to bilateral 
hearing loss.  The Veteran is not prejudiced by such action 
as consideration of both ears is to his benefit.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

By letter dated in March 2008, the Veteran was advised that a 
videoconference hearing had been scheduled for April 2008.  
The Veteran did not report for the hearing, nor has he 
provided good cause for his failure to report or requested to 
reschedule.  Therefore, the Board will continue with a 
decision at this time.  

The issue of entitlement to service connection for bilateral 
hammer toes is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hearing loss disability is manifested by no 
more than level II hearing impairment bilaterally.

2.  The preponderance of the evidence is against a finding 
that the Veteran currently has a diagnosed skin condition 
that is related to active military service or events therein, 
to include Agent Orange exposure.  

3.  The more probative evidence is against a finding that the 
Veteran currently has a confirmed diagnosis of PTSD or other 
Axis I disorder related to active military service or events 
therein.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2008).

2.  Service connection for a skin condition is not warranted.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

3.  Service connection for a nervous condition, claimed as 
PTSD, anxiety, and panic attacks is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claim for a higher disability rating for 
hearing loss is a "downstream" issue in that they arose 
from the initial grant of service connection.  Prior to the 
rating decision granting service connection, the RO issued a 
letter in April 2004 that notified the Veteran of the 
evidence necessary to substantiate his claim for service 
connection for hearing loss.  He was advised of the 
information and evidence VA would obtain and of the 
information and evidence he was responsible for providing.  

For initial rating claims, where, as here, service connection 
has been granted and the initial rating and effective date 
have been assigned, the claim of service connection has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007). 

In the June 2006 SOC, the Veteran was provided information 
regarding how VA assigns disability ratings and effective 
dates and was also provided the rating criteria for 
evaluating hearing loss.  The claim for an increased 
evaluation was readjudicated in subsequent SSOC's.  

Regarding the claims for service connection, letter dated in 
April 2004 notified the Veteran of the evidence needed to 
substantiate his claims of service connection for hammer toes 
and a skin condition.  Letter dated in June 2004 notified the 
Veteran of the information needed to substantiate his claim 
for a nervous condition.  These letters advised the Veteran 
of the evidence and information VA would obtain and of the 
evidence and information he was responsible for providing.  
Information regarding how VA assigns disability ratings and 
effective dates was provided in the June 2006 SOC.  The 
issues were readjudicated in subsequent SSOC's.  

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The claims folder contains the Veteran's service treatment 
records, VA medical center (VAMC) records, Vet Center 
records, and various private medical records.  The Board 
acknowledges that records from Dr. M.A. and Dr. B. were not 
received.  However, it appears that the requests for records 
were returned to sender.  By letter dated in July 2004, the 
Veteran was advised that these requests were returned and 
that if he had better addresses he should complete new 
authorizations.  To date, additional authorizations for these 
physicians have not been received.  The Board notes that the 
duty to assist is not a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

In July 2004, the RO requested pages from the Veteran's 
personnel file showing units of assignments, and awards and 
decorations, etc.  Response received in January 2005 
indicates that the record needed to respond had been sent to 
the Army Discharge Review Board and had not yet been returned 
to Code 13.  In April 2005, the RO requested the Veteran's 
entire personnel record and records were received in 
September 2005.  On review, however, the records received do 
not appear to contain the Veteran's DA Form 20 and it is 
unclear whether the records were ever returned from the Army 
Discharge Review Board.  

The record currently contains two DD Form 214's - one 
received in July 1970, which does not show the receipt of any 
medal conclusively establishing combat participation; and one 
certified in September 2005 as being a true copy of an 
original document or a copy issued by the service department, 
which shows the receipt of a Bronze Star Medal and a Combat 
Infantryman Badge (CIB).  The RO requested stressor 
development from USASCRUR, which was able to confirm mortar 
attacks during the Veteran's tour in Vietnam.  

As discussed below, the overall evidence does not establish a 
confirmed diagnosis of PTSD or other psychiatric disorder; 
nor does it show continuous symptoms of hammer toes or a skin 
condition or that such conditions are related to service.  
Thus, the Board finds that additional development regarding 
combat participation is not necessary at this time.  

Information in the claims file indicates that the Veteran is 
currently receiving Social Security disability benefits.  The 
Board acknowledges that these records have not been obtained.  
On review, however, VAMC records document the Veteran's 
report that he is receiving such benefits due to his knee 
disability.  Records pertaining to the Veteran's knee are not 
relevant to the appeal issues decided herein and therefore, a 
remand to obtain SSA records would serve no useful purpose 
and is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Veteran was provided VA audiometric examinations in 
December 2005 and October 2007.  The claims file was 
available for review.  The Board notes that in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability.  On examination in December 2005, the Veteran's 
hearing was described as normal on the right with mild loss 
on the left.  On examination in October 2007, the Veteran's 
hearing loss was described as mild.  Additionally, on his 
September 2007 Form 9, the Veteran reported that his hearing 
was getting worse as time goes on.  The Veteran's functional 
impairment related to his hearing loss is essentially noted 
in the record and the Board finds that further examination is 
not required.  

The Veteran was provided VA psychiatric examinations in 
December 2005 and October 2007.  For purposes of the 
examinations, it appears that combat related stressors were 
conceded.  The claims file was available for review.  

The Board acknowledges that the Veteran was not provided a VA 
examination with regard to his claim of service connection 
for a skin condition.  As discussed below, however, the 
record does not show complaints or treatment during service 
or for many years thereafter; and there is no credible 
evidence of continuity or other evidence relating any 
currently diagnosed skin condition to active military service 
or events therein, to include Agent Orange exposure.  
Therefore, the requirements for a VA examination are not met.  
See 38 C.F.R. § 3.159(c)(4) (2008); McLendon, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Evaluation of bilateral hearing loss

The Veteran was originally granted service connection for 
left ear hearing loss in March 2006 and assigned a 
noncompensable evaluation.  As noted above, service 
connection has also been established for right ear hearing 
loss.  The Veteran essentially contends that the currently 
assigned 0 percent evaluation does not adequately reflect the 
severity of his disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  Pure tone threshold average is the sum of pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided 
by four.  To evaluate the degree of disability of service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels ranging from numeric level I 
for essentially normal acuity, through numeric level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (pure tone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).

On VA examination in December 2005, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
35
30
LEFT
15
15
25
55
60

Pure tone threshold average was 25 in the right ear and 39 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 88 percent in the 
left ear.  

Based on this examination and with application of the rating 
criteria, the Veteran had level I hearing in the right ear 
and level II hearing in the left ear, corresponding to a 0 
percent evaluation.  

On VA examination in October 2007, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
35
30
LEFT
15
10
25
55
55

Pure tone threshold average was 24 in the right ear and 36 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent bilaterally.  

Based on this examination and with application of the rating 
criteria, the Veteran has level II hearing bilaterally, also 
corresponding to a 0 percent evaluation.  There is no 
evidence of an exceptional pattern of hearing impairment.

At no time during the pendency of this appeal has the 
Veteran's service-connected hearing loss been more than 0 
percent disabling.  As such, a staged rating is not 
warranted.  See Fenderson, supra.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Veteran is not frequently hospitalized for 
his hearing loss and there is no indication that this 
disability causes a marked interference with employment 
beyond that contemplated in the rating schedule.  
Specifically, the Board determines that the decibel loss and 
speech discrimination ranges designated for each level of 
hearing impairment in Tables VI and VIA were chosen in 
relation to clinical findings of the impairment experienced 
by veterans with certain degrees and types of hearing 
disability.  In support of this finding, the Board points to 
the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  Thus, 
the Board determines that the schedular rating criteria 
adequately contemplate the Veteran's symptomatology, and the 
Board finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) are 
not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	a. Skin condition

In his March 2004 claim, the Veteran reported that he had 
"crotch rot" beginning in August 1968 and that this was 
treated at the 97th Evac Hospital in Vietnam.  In his 
September 2007 Form 9, the Veteran stated that Vietnam 
veterans have come down with "skin conditions" either 
through Agent Orange exposure or contamination of the Vietnam 
environment.  He noted that his VAMC records show diagnoses 
of dermatitis conditions.  

VAMC records show that the Veteran was seen in October 2004 
with ulcers on his toes.  In October 2006, the Veteran had a 
papulo-erythematous lesion on the right thumb.  VAMC records 
also document chronic edema of the legs and chronic 
dermatitis changes.  

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide agents 
and also provides a presumption of exposure for veterans who 
served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(e) 
(2008).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma. 38 C.F.R. § 3.309(e) 
(2008).  The term "soft tissue sarcoma" is further defined 
by regulation. Id.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which a veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2008).

The Veteran's DD Form 214 shows service in Vietnam from May 
1968 to May 1969.  Thus, herbicide exposure is presumed.  The 
Veteran, however, has not been diagnosed with any of the 
conditions listed as associated with herbicide agents.  See 
38 C.F.R. § 3.309(e) (2008).  Thus, service connection for a 
skin condition on a presumptive basis as due to Agent Orange 
exposure is not warranted.  

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation. See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994). Thus, under Combee, the 
presumption is not the sole method for showing causation and 
thereby establishing service connection.  See also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).

Service treatment records do not show any complaints of or 
treatment for a skin condition.  Additionally, on 
examinations in October 1969, April 1970, June 1974, and May 
1978, the Veteran's skin was reported as normal on clinical 
evaluation.  On Report of Medical History completed at the 
time of his April 1970 separation examination, the Veteran 
denied having or having had any skin diseases.  Furthermore, 
although the Veteran may believe his current skin complaints 
are attributable to service, he has not alleged any 
continuity of symptomatology between his current complaints 
and his military service.  The record also does not contain 
any competent evidence relating any currently diagnosed skin 
condition to active military service or events therein, to 
include Agent Orange exposure.  The Board acknowledges the 
Veteran's contentions that he believes his skin complaints to 
be due to herbicide exposure, but notes he is not competent 
to render such a medical etiology opinion.  See Espiritu, 
supra.

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  

	b. Nervous condition

In April 2004, the Veteran claimed service connection for 
anxiety, panic attacks, and PTSD.  

The general requirements for service connection are set forth 
above.  Establishing service connection for PTSD requires: 
(1) medical evidence diagnosing PTSD in according with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor. 38 C.F.R. § 3.304(f) 
(2008); see Cohen v. Brown, 10 Vet. App. 128 (1997).

VAMC records dated July 8, 2004 indicate the Veteran was 
referred from the Vet Center.  He reported active combat in 
Vietnam.  On mental status examination, he endorsed mid cycle 
insomnia but indicated that he goes right back to sleep.  It 
was noted that the only PTSD symptoms the Veteran currently 
reports were startle reaction to loud noises and that certain 
fish smells remind him of the fish markets in Vietnam.  Axis 
I diagnosis was rule out insomnia.  Assessment (by a clinical 
nurse specialist) was that the Veteran does not meet the 
criteria for PTSD.  Psychiatry assessment note dated July 16, 
2004 (by a social worker) includes a diagnosis of PTSD and 
rule out generalized anxiety disorder.

Statement from a Vet Center social worker dated in December 
2004 indicates that the Veteran suffers from PTSD and has 
been in treatment since March 2004.  

The Veteran underwent a VA examination in December 2005.  The 
examination was conducted by a psychologist and the Veteran 
was interviewed for one hour, and the claims file, service 
records, and outpatient records were reviewed.  The Veteran 
reported being shelled and experiencing live fire while in 
Vietnam.  The criteria for PTSD were discussed.  On review, 
the Veteran did not have any complaints of avoidance/numbing 
of general responsiveness or persistent symptoms of arousal.  
Additionally, there were no complaints of depression, mania 
or psychosis.  Based on the signs, symptoms, and occupational 
and social functioning, the examiner concluded that the 
Veteran did not suffer from a major mental health disorder.  
Axis I diagnosis was "none".  In summary, the examiner 
noted that the Veteran described symptoms of combat stress 
after returning from Vietnam but these symptoms had lessened 
through the years and he did not currently have symptoms that 
met the criteria for PTSD or any other major mental health 
problem.  

VAMC records dated in October 2006 indicate that a PTSD 
screening was negative.  

The Veteran most recently underwent a VA examination in 
October 2007.  He stated that he felt he was entitled to 
compensation because of what he went through during his 
service and afterwards.  The examination was conducted by a 
psychiatrist and the electronic record and claims file were 
reviewed.  The examiner noted that the Veteran's presentation 
and condition was essentially unchanged from the December 
2005 evaluation.  The Veteran was on no psychiatric 
medications and was not currently involved in counseling.  He 
reported difficulties in the early years after he returned 
from Vietnam, such as noise intolerance, easily startled, 
flashbacks, and anxiety/panic attacks.  He acknowledged that 
currently and for the past many years he had not been 
bothered by these symptoms very much but feels that he needs 
to be compensated.  Currently there was no evidence of 
psychosis, suicidal/homicidal ideation or intent, major mood 
disturbance, depression, or significant anxiety symptoms.  He 
can watch war movies without difficulty.  He still startles 
at loud noises and does become hypervigilant in crowds but 
these were noted as inconsequential at present and there was 
no significant avoidance.  He can talk about his experiences 
or on the topic of war without intense psychological distress 
and psychological reactivity.  Regarding any Axis I 
diagnosis, the examiner stated as follows:

The veteran's history and presentation 
during this interview suggest that his 
condition has been stable from his 
previous C&P examination on 12/27/05 to 
the present and that currently he does 
not meet diagnostic criteria for [PTSD].  
However, based on evidence fully 
described in the 12/27/07 (sic) note for 
exposure to traumatic events in Vietnam 
that meet criterion A and symptoms of the 
earlier years with nightmares, startle, 
avoidances, panic attacks that apparently 
went on for a number of years, it is 
plausible to conceive of the veteran's 
condition as PTSD that is currently in 
stable remission.  The veteran is not 
found to suffer disabling impairment due 
to PTSD or any other mental disorder.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court, 
however, recently held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
Review of a claims file by a VA examiner, without more, does 
not automatically render the examiner's opinion competent or 
persuasive, and conversely, a private medical opinion may not 
be discounted solely because the opining clinician did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

On review, the Board finds the VA examinations to be highly 
probative.  The examinations were conducted by psychiatrists.  
Additionally, the examiners had access to the claims file and 
provided sufficient rationale for their opinions, to include 
a discussion of the relevant PTSD criteria.  The Vet Center 
and outpatient records do not provide adequate rationale for 
why a diagnosis of PTSD is supported and therefore, are 
considered less probative.  

In summary, the more probative medical evidence does not show 
a confirmed diagnosis of PTSD or other mental health disorder 
related to military service or events therein.  Without a 
currently diagnosed disability, service connection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the most recent examiner suggested it was 
conceivable the Veteran may have PTSD in remission, the 
overall evidence does not establish that the diagnostic 
criteria for PTSD are currently met or that they have been 
met at any time during the appeal period.  See McLain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement for 
a current disability is satisfied when a claimant has a 
disability at the time a claim for VA compensation is filed 
or during the pendency of that claim and that a claimant may 
be granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim).

A discussion regarding the validity of the Veteran's 
stressors is not considered necessary in the absence of a 
confirmed diagnosis of PTSD.  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

Service connection for a skin condition is denied.  

Service connection for a nervous condition, claimed as PTSD, 
anxiety, and panic attacks is denied.  


REMAND

In his March 2004 claim, the Veteran reported that his hammer 
toes began in September 1968 and that he was treated by a 
field medic in An Khe, Vietnam.  In an associated statement, 
the Veteran asserted that he developed hammer toes from 
combat boots that were too short for his feet.  

VAMC podiatry records dated in July 2004 note hammer toes on 
all toes of the bilateral feet.  Thus, there is evidence of 
current disability.  

Review of service treatment records is negative for any 
complaints of or findings related to hammer toes.  However, 
the Board recognizes that he is competent to describe 
symptoms related to his foot problem in service, and the 
continuation of any such symptoms since service.  Thus, 
because there is "an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service," but there is 
"insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim," a VA examination 
and opinion as to whether the veteran's current disorder 
began during service or is related to an injury, medical 
procedure, or some other incident of service is necessary to 
adjudicate the claim.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) 
(a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  
The requirement under the VCAA for warranting a VA 
examination, that the evidence "indicates" that the 
Veteran's disability "may" be associated with the veteran's 
service, is a low threshold.  See McLendon, 20 Vet. App. at 
79.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination, including a 
complete physical examination of the 
feet.  The examiner should be asked to 
indicate whether it is at least as likely 
as not (i.e., whether there is at least a 
50 percent probability) that any current 
hammer toe disorder had its onset in 
service or is related to his military 
service.  The Veteran's complete claims 
must be provided to the examiner in 
conjunction with the review, and the 
examiner must review the complete record, 
obtain a history from the Veteran regard 
his symptoms, and specifically state that 
the complete record has been reviewed.

The examiner is also advised that the 
term "at least as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.  Any 
and all opinions must be accompanied by a 
complete rationale.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if necessary, 
for further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


